DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 2, 3, 5-9, and 14-20 are pending.
Claims 2, 3, 5-9, and 14-20 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.
Priority
Priority is given to PCT/EP2018/059889, filed 18 April 2018 except for the issue of lack of written description detailed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The term fetal aneuploidy in independent claim 2 and 14 has been interpreted as defined at page 6 of the specification as a gain or loss of a whole chromosome or a portion of a chromosome. The term loss of heterozygosity in claims 2, 14, 15, and 16 has been interpreted as defined in the specification at page 6 as a loss of substantially an entire gene or allele, a chromosome arm or an entire chromosome. The term copy number variation has been interpreted as defined on page 5 of the specification as a variation in the number of copies of a few base pairs or larger and can include chromosomal aneuploidies and partial aneuploidies. The three terms have overlapping embodiments of a loss of a portion of a chromosome or an entire chromosome.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 14, 15, 16, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
	In considering the factors for the instant claims:
	a) The quantity of experimentation necessary: In order to practice the claimed invention one of skill in the art must use random target oligonucleotide probes to generate a set of on-target sequence reads and a set of off-target sequence reads. The amount of experimentation would be undue as discussed below
	b) The amount of direction or guidance presented: The specification states on page 9 that probes or baits may be used that are designed against pre-defined target regions such as microdeletions, copy number variations (CNV), or repeated regions. The specification states on page 9 that probes may be randomly designed and not targeted to a specific panel or bait.
The specification further states on page 9:
Although off-target reads are technically due to an aspecific binding of probes, the inventors of the current invention observed a trend in the aspecific binding of the probes. In other words, the off-target reads are not completely random but influenced by the sequence of the probe used.
The specification does describe use of random probes, but instead describes off target reads that are not completely random.
	c) The presence or absence of working examples: The specification does not show working examples of using random target oligonucleotide probes to generate a set of on-target sequence reads and a set of off-target sequence reads.
	d) The nature of the invention: The nature of the invention, using random target oligonucleotide probes to generate a set of on-target sequence reads and a set of off-target sequence reads, is complex.
e) The state of the prior art: Liao et al. (US Patent Application Publication No. US2016/0201134, cited in the Information Disclosure Statement received 21 January 2020) shows use of targeted non-random oligonucleotide probes to enrich desired DNA sequences for sequencing of a maternal DNA sample to identify fetal aneuploidy at paragraphs 53, 63-68, 76, and 108. Liao et al. shows an example at paragraph 76 of targeted regions of 2,906 single nucleotide polymorphisms of chromosomes 7, 13, 18, and 21 followed by analysis by massively parallel sequencing.
Bellos et al. (Bioinformatics vol. 30, pages i639-i645 (2014)) shows that off target sequence reads present in hybridization enriched targeted DNA used for sequencing can be used to analyze off target regions of the genome. Bellos et al. shows that after normalization off target reads are useful to analyze off target regions for copy number variations (CNV). In the example on page i641, Bellos et al. shows use of whole exome targeted sequence DNA that is sequenced to generate data for analysis of off target sequence reads.
	f) The relative skill of those in the art: The skill of those in the art of targeted sequencing is high.
	g) The predictability of the art: The prior art shows generation of off target sequence read data from data of DNA selected for by targeted non-random probes.
	h) The breadth of the claims: The claims are broad in that generation of off-target sequence reads are derived from use of random target oligonucleotide probes that by definition do not have a targeted sequence or select for target DNA.
	The skilled practitioner would first turn to the specification for guidance in using random target oligonucleotide probes to generate a set of on-target sequence reads and a set of off-target sequence reads. The specification does not provide such guidance. Next the skilled practitioner would turn to the prior art for such guidance. However, the prior art provides guidance to select desired on target DNA using probes with particular non-random sequences for generating sequence reads and then analyzing additional sequence reads that are not directed to the probe sequences as off-target sequences. Finally, said practitioner would turn to trial and error experimentation to generate off-target sequence reads derived from use of random target oligonucleotide probes. Such represents undue experimentation.
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive.
The applicants point to the description at page 9 discussed in the above rejection. The specification at page 9 describes off target reads that are not completely random but does not discuss use of random probes to generate off target reads.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US Patent Application Publication No. US2016/0201134, cited in the Information Disclosure Statement received 21 January 2020) in view of Bellos et al. (Bioinformatics vol. 30, pages i639-i645 (2014)) in view of van Dijk et al. (Trends in Genetics vol. 30 pages 418-426 (2014)) in view of Wapner et al. (American Journal of Obstetrics vol. 212, article 332 (2015) in view of Talevich et al. (PLOS Computational Biology vol. 12 article e1004873 (2016)).
Independent claim 2 recites a process of performing hybridization target selection from a cell-free DNA sample of a pregnant female using labeled RNA or DNA probes, sequencing of the enriched DNA in the sample, mapping the sequence reads to a reference genome obtaining sequence read data, determining off-target reads from targeted capture sequencing by analysis of at least 1 million off target sequence reads, normalizing off-target reads using a reference set, determining the presence of loss of heterozygosity (LOH) from the off-target reads and the fetal fraction from the on-target reads. Dependent claim 3 further recites a process of considering data of between 1 and 100 million sequence reads. Dependent claim 5 further recites a process of probes directed to a predefined target. Dependent claim 6 further recites a probe directed to a repeated region. Dependent claim 7 further recites a limitation of detection of a plurality of CNVs within a measured region. Dependent claim 8 further recites probes that are directed to a CNV of between 1 to 10 million base pairs. Dependent claim 17 further recites use of on-target and off-target reads for one or more analyses. Dependent claim 18 further recites separating on-target and off-target reads by an automated manner.
Liao et al. shows targeted sequencing of a cell-free maternal DNA sample to identify fetal aneuploidy at paragraphs 31, 63-68, 76, and 104-108. Liao et al. shows an example at paragraph 76 of targeted regions of 2,906 single nucleotide polymorphisms of chromosomes 7, 13, 18, and 21 followed by analysis by massively parallel sequencing. Liao et al. shows mapping 3 million targeted sequence reads to a reference genome at paragraphs 78 and 109 and Figure 3 shows analysis of 2 million to 5.2 million reads per sample.
Liao et al. does not show analysis of off-target sequence reads for one or more analyses, an automated process of separating on-target reads from off-target reads, analysis of repeated regions, detection of a plurality of deletions within a measured region, probes that are directed to a CNV of between 1 to 10 million base pairs, use of at least 1 million off-target sequence reads, use of probes directed to a repeated region, normalizing the off-target reads on the basis of a reference set, or determination of fetal fractions.
Bellos et al. shows that off target sequence reads present in hybridization enriched targeted sequencing can be used to analyze off target regions of the genome. Bellos et al. shows a computer program termed cnvOffSeq on page i640 that segments non-coding sequence read depth (RD) (equivalent to off-target sequence read depth) into distinct noise profiles to normalize the off-target sequence read data. Bellos et al. shows normalization of off-target read counts on page i641, section 3.1 and Figure 2, and that after normalization off target reads are useful to analyze off target regions for copy number variations (CNV). Bellos et al. shows on page i641 at section 2.3 analysis of targeted whole exome sequences from the Agilent SureSelect All Exon assay. In the example on page i641, Bellos et al. shows use of whole exome targeted sequence data for analysis of off target sequence reads. Bellos et al. shows identification of multiple deletions in normalized standard DNA samples in figures 2-3 which represent multiple analyses. Bellos et al. concludes that off target sequence analysis allow for previously discarded sequence reads to be used to determine genomic CNV regions. Bellos et al. shows detection of a plurality of deletions within a measured region in Figure 3. Bellos et al. shows that off target sequence reads can detect CNV deletions of 500 to about 25,000 bases in Table 3 and page i644. Bellos et al. show on page i641 in section 2.3 that the mean coverage of off target sequence reads from Illumina sequencers was 1.97x. 
van Dijk et al. shows in figure 1 that massively parallel sequence reads for Illumina sequencers has improved from 35 to 300 bases. 
Wapner shows in the abstract and throughout analysis of SNP targeted sequence reads derived from cell-free DNA from pregnant women. Fetal fraction of samples was also determined in Figure 1 and page 332.e3. Wapner et al. shows probes on page 332.e4 that detect 2.91 million bases to 20 million bases in CNV regions.
Talevich et al. shows analysis of off target sequence read data in the abstract and throughout. Talevich et al. shows on page 6 that the targeted region has repeats at about 7% of the sequence. Talevich et al. shows use of a reference sequence to normalize the off target sequence reads in Figure 1 and page 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis of targeted sequence reads of Liao et al. by analyzing the off target sequence reads for CNV regions (which may be aneuploid or LOH regions as discussed above in the claim interpretation section) for other regions of the genome to determine additional regions of genomic alterations relative to a reference genome because Bellos et al. concludes that off target sequence analysis allow for previously discarded sequence reads to be used to determine genomic CNV regions. It would have been further obvious to perform an automated process of separating on-target reads from off-target reads and perform normalization of off-target read counts because Bellos et al. shows a computer program that automates that process. It would have been further obvious to analyze repeated regions, detect a plurality of deletions within a measured region, and use probes that are directed to a CNV of between 1 to 10 million base pairs because Bellos et al. uses off-target sequence reads to determine deletion regions of 500 to about 25,000 bases in Table 3 and page i644 and Wapner et al. shows detection of deletions of 2.91 million bases to 20 million bases in CNV regions using sequence read data. It would have been further obvious to determine a fetal fraction from a set of sequence reads because Wapner et al. provides guidance to do so. It would have been further obvious to use at least 1 million off-target sequence reads by using at least one million off target sequence reads because Bellos et al. shows such numbers of off-target sequence reads by showing a conservatively analyzed 1.97 coverage per base x 3x109 bases in the human genome/sequence reads of 100 bases =59,100,000 sequence reads to achieve the coverage of 1.97. It would have been further obvious to analyze off target sequence reads from targeted sequence read regions with repeats because Talevich et al. shows targeted sequences with repeats in conjunction with analysis of off target sequence reads. It would have been further obvious to normalize off target sequence reads using a reference set because Talevich et al. provides guidance to normalize off target sequence reads using a reference.
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive.
The applicants state that loss of heterozygosity (LOH) is different than a copy number variation (CNV). The argument is not persuasive as discussed in the claim interpretation section above because the specification equates LOH and CNV as overlapping concepts.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631